Title: From James Madison to James Madison, Sr., 8 November 1795
From: Madison, James
To: Madison, James, Sr.


Dear & hond. SirFredericksburg Novr. 8. 1795.
We arrived here on friday and are to go forward this morning. I went yesterday to Mr. Dunbar & had the satisfaction to learn from him that he had applied to the forge for the Mill Irons & that the whole Bill wd. be executed according to your orders. I gave him a memorandum of the articles I wanted for my negroes, which he said should be laid by for the arrival of Collins, with liberty to him to make a better choice if he could. My articles by the two Waggons got down safe, and will be forwarded by a vessel now here. I have put into the hands of Mr. Anderson about £17 to be laid out in old corn as a further provision agst. the expensiveness of that article for my horses in Philada. On my way down I made trial both of Tamerlane & the horse of my brother William. The latter proved utterly unmanageable & unsafe to be relied on for the Journey. I have in consequence procured another, & shall leave my brother’s with a bridle & saddle with Mr. Jones who will take him to orange on his way to Albemarle about the middle of the month. In the mean time Collins when he comes down may apply at Mr. Jones & perhaps get the horse home sooner. I say perhaps because I have made a little arrangement with Mr. Jones that may prevent the horse from being on the spot at the time of application. In the memorandum of my bargain for Collins, I forgot to note that 1/10 of the crop of wheat was to be deducted for seed wheat before his share of 1/7 was to be calculated. Please to insert this circumstance in the paper. In the conversation I had with my sister Madison on the subject of Accts &c. I proposed to make myself liable for 20 £ to Mr. F. Maury, who had informed me of a claim thereabouts he had on the Estate. She sd. Mr. M. had not as she recollected, put in his claim. Mr. M. tells me he wrote to her long ago on the subject & stated his claim which It is probable, never got to hand. He says he will repeat the application, & I have promised to pay to the amount of 20 £ if he shd. establish a debt to that amount & receive the sanction of the Executrix. His claim is for between 16 & 17 £ Sterlg. which he says was settled by Mr. Shepherd & some other Gentleman to whom the matter was referred by My brother & himself. It will be proper for you to explain these circumstances to my sister. Wheat has fallen to 9/. or 9/6. & the market dull. Two reasons are assigned—the bad quality of the wheat—& the harvest in England turning out better than was expected. I see nothing new in the late papers. With my dutiful regards to my mother & the proper ones to Fanny I remain Yr. affece. son.
Js. Madison Jr
Being in a hurry I do not write to my brother William & must request you to explain what relates to his horse. I will write to him from Philada.
